Exhibit 21.1 Legal Name Organization DCT INDUSTRIAL TRUST INC. Maryland DCT INDUSTRIAL OPERATING PARTNERSHIP LP Delaware DCT INDUSTRIAL VALUE FUND I, INC Maryland DCT INDUSTRIAL VALUE FUND I, L.P. Delaware DCT INDUSTRIAL OPERATING LLC Delaware DCT INDUSTRIAL TRS INC. Delaware DCT MANAGEMENT TRS LLC Delaware DCT MANAGEMENT LLC Delaware DCT PROPERTY MANAGEMENT LLC Delaware DCT - CA 2 Delaware DCT - SHELBY 5 GP LLC Delaware DCT - TX 2 Delaware DCT - TX 2 Delaware DCT - TX 2 Delaware DCT 1 Delaware DCT AMERICAN WAY GP LLC Delaware DCT BAYSIDE GP LLC Delaware DCT BELTWAY 8 II GP LLC Delaware DCT BOGGY CREEK FL GP LLC Delaware DCT BONDESEN -BELTWAY 8 -RITTIMAN GP LLC Delaware DCT CENTRAL GREEN GP LLC Delaware DCT CHERRY STREET CA GP LLC Delaware DCT DFW GP LLC Delaware DCT EASTGATE GP LLC Delaware DCT FAIRBANKS GP LLC Delaware DCT FITE COURT GP LLC Delaware DCT FOOTHILL GP LLC Delaware DCT GRAND RIVER GP LLC Delaware DCT GREENS CROSSING GP LLC Delaware DCT GSW GATEWAY 3 GP LLC Delaware DCT HOLMESCREST LANE GP LLC Delaware DCT MIAMI SERVICE GP LLC Delaware DCT MID SOUTH LOGISTICS V GP LLC Delaware DCT NW PLACE TX GP LLC Delaware DCT ORLANDO 1 GP, LLC Delaware DCT ORLANDO ADC GP LLC Delaware DCT PINNACLE GP LLC Delaware DCT RANCHO I GP LLC Delaware DCT ROCKDALE GP LLC Delaware DCT VALLEY DRIVE CA GP LLC Delaware DCT WEST BY NORTHWEST GP LLC Delaware DCT WILLOWBROOK GP LLC Delaware MI COMMERCE CENTER GP LLC Delaware CIVF I - TX GP, LLC Delaware CABOT GREENWOOD HOLDINGS, LLC Delaware CIVF I - CA1M01& CA1W01, LLC Delaware CIVF I - CA1M02 & CA1M03, LLC Delaware CIVF I - CA1M04, LLC Delaware CIVF I - CA1M05, LLC Delaware CIVF I - GA1M02, GA1M03 & GA1W08-GA1W10, LLC Delaware CIVF I - GA1W01, LLC Delaware CIVF I - GA1W02-GA1W07, LLC Delaware Legal Name Organization CIVF I - GA1W13, GA1W12 & GA1W11, LLC Delaware CIVF I - GA1W15-W23, LLC Delaware CIVF I - GA1W25, LLC Delaware CIVF I - IL1B01 & IL1M01, LLC Delaware CIVF I - IL1M02, LLC Delaware CIVF I - IL1M03, LLC Delaware CIVF I - IL1W02, LLC Delaware CIVF I - KY1B01 & KYB02, LLC Delaware CIVF I - KY1M01-KY1M06 & KY1W01, LLC Delaware CIVF I - MA1M01, LLC Delaware CIVF I - MD1M01, LLC Delaware CIVF I - MD1M04, LLC Delaware CIVF I - NJ1B02, LLC Delaware CIVF I - NJ1W01, LLC Delaware CIVF I - OH1B01, LLC Delaware CIVF I - OH1B02, LLC Delaware CIVF I - OH1B03, LLC Delaware CIVF I - OH2B01 & OH2M01, LLC Delaware CIVF I - TX1B01 & B02, M02-M05, W04, W07-W10, L.P. Delaware CIVF I - TX1L03, L.P. Delaware CIVF I - TX1L04, L.P. Delaware CIVF I - TX1M01, L.P. Delaware CIVF I - TX1W05-W06, L.P. Delaware CIVF I - TX1W11-TX1W17, LP Delaware CIVF I - TX1W22, L.P. Delaware CIVF I - TX1W23, L.P. Delaware CIVF I - WA1B01, LLC Delaware CIVF I - WA1M01- WA1M04, LLC Delaware CIVF I - WA1M05 & M06, LLC Delaware CIVF I - WA1M07, LLC Delaware CIVF I CHARWOOD SUB, LLC Delaware DCT - AZ 2, LLC Delaware DCT - AZ 2, LLC Delaware DCT - AZ 2, LLC Delaware DCT - CA 2, LP Delaware DCT - GA 2, LLC Delaware DCT - GA 2, LLC Delaware DCT - IL S GARY LLC Delaware DCT - SHELBY 5 LP Delaware DCT – SOUTHCREEK IV LLC Delaware DCT - TX 2 Delaware DCT - TX 2, LP Delaware DCT - TX 2 Delaware DCT Delaware DCT 1 Delaware DCT 1 Delaware DCT 10 Delaware DCT 11 Delaware DCT 11 Delaware DCT 1 Delaware DCT 1 Delaware DCT 12 Delaware DCT 1 Delaware Legal Name Organization DCT 1 Delaware DCT 1575-1 Delaware DCT 1 Delaware DCT 16 Delaware DCT Delaware DCT 200- Delaware DCT 2 Delaware DCT 2 Delaware DCT Delaware DCT 228th STREET LLC Delaware DCT Delaware DCT 2 Delaware DCT 300- Delaware DCT 305- Delaware DCT Delaware DCT 30th TERRACE LLC Delaware DCT 3 Delaware DCT 3 Delaware DCT 350- Delaware DCT 4 Delaware DCT 4 Delaware DCT Delaware DCT 4 Delaware DCT 4 Delaware DCT Delaware DCT Delaware DCT 5 Delaware DCT 5TH STREET LLC Delaware DCT 6th & ROCHESTER LLC Delaware DCT Delaware DCT 7 Delaware DCT 7 Delaware DCT Delaware DCT 8 Delaware DCT 8th & VINEYARD LLC Delaware DCT AEROPARK LLC Delaware DCT AIR CENTER LLC Delaware DCT AIRPORT DRIVE LLC Delaware DCT AIRTEX II LLC Delaware DCT AIRTEX LLC Delaware DCT ALPINE WAY LLC Delaware DCT AMERICAN WAY LP Delaware DCT ANTOINE BELTWAY LLC Delaware DCT ATL PORTFOLIO LLC Delaware DCT ARBOR AVENUE LLC Delaware DCT ARROW LLC Delaware DCT ARTHUR AVENUE LLC Delaware DCT AUBURN 44 LLC Delaware DCT BATTLE DRIVE LLC Delaware DCT BAYSIDE LP Delaware DCT BECKLEY LLC Delaware DCT BELTWAY 8 II LP Delaware DCT BETHLEHEM CROSSING HOLDINGS LLC Delaware Legal Name Organization DCT BETHLEHEM CROSSING LLC Delaware DCT BLACKHAWK CENTER LLC Delaware DCT BOBALI DRIVE LLC Delaware DCT BOGGY CREEK FL LP Delaware DCT BOLDT PARK LLC Delaware DCT BOLLMAN MD LLC Delaware DCT BORDERS LLC Delaware DCT BOUNDARY BLVD LLC Delaware DCT BUFORD 200 LLC Delaware DCT BYRON ROAD LLC Delaware DCT CARGO LLC Delaware DCT CARGO MEMBER LLC Delaware DCT CENTER AVENUE LLC Delaware DCT CENTRAL GREEN LP Delaware DCT CHERRY STREET CA LP Delaware DCT CHINO LLC Delaware DCT CLAYMOORE LLC Delaware DCT COLOMBARD LLC Delaware DCT COMMERCE FARMS LLC Delaware DCT CREEK ROAD OH LLC Delaware DCT CREEKSIDE I LLC Delaware DCT CREEKSIDE II LLC Delaware DCT CREEKSIDE IV LLC Delaware DCT CYPRESS PARK, LP Delaware DCT DANUBIO LLC Delaware DCT DELLA COURT LLC Delaware DCT DESOTO LLC Delaware DCT DFW LP Delaware DCT DORSEY ROAD LLC Delaware DCT DIRECTORS ROW LLC Delaware DCT DULLES DOWNS LLC Delaware DCT DULLES DOWNS MEMBER LLC Delaware DCT DULLES PHASE I LLC Delaware DCT DULLES PHASE II LLC Delaware DCT DULUTH LLC Delaware DCT EAST PARK 5 LLC Delaware DCT EASTGATE LP Delaware DCT ECKHOFF STREET LLC Delaware DCT EISENHOWER LLC Delaware DCT EVERGREEN LLC Delaware DCT FAIRBANKS 8 LLC Delaware DCT FAIRBANKS LP Delaware DCT FAIRBURN LLC Delaware DCT FIFE 45 LLC Delaware DCT FIFE 45 NORTH LLC Delaware DCT FIFE 45 SOUTH LLC Delaware DCT FITE COURT LP Delaware DCT FONTANA LLC Delaware DCT FOOTHILL LP Delaware DCT FRANKFORD 8B LLC Delaware DCT FRANKLIN ROAD LLC Delaware DCT FREDERICKSBURG LLC Delaware DCT FREEMAN ROAD LLC Delaware Legal Name Organization DCT FREEPORT DRIVE LLC Delaware DCT FREEPORT WEST LLC Delaware DCT GENEVA LLC Delaware DCT GRAND RIVER LP Delaware DCT GREENLEAF LLC Delaware DCT GREENS CROSSING LP Delaware DCT GSW GATEWAY 3 LP Delaware DCT HANOVER LLC Delaware DCT HATHAWAY LLC Delaware DCT HAVEN A LLC Delaware DCT HAVEN G LLC Delaware DCT HARLAN ROAD LLC Delaware DCT HIGH STREET LLC Delaware DCT HOLLISTER RD LLC Delaware DCT HOLMESCREST LANE LP Delaware DCT INDEPENDENCE LLC Delaware DCT IRON RUN LLC Delaware DCT INTERPARK 70 LLC Delaware DCT JAMIKE KY LLC Delaware DCT JEFFERSON LLC Delaware DCT JURUPA RANCH LLC Delaware DCT KENNEDY LLC Delaware DCT LA REUNION LLC Delaware DCT LAPORTE LLC Delaware DCT LOMBARD ROAD LLC Delaware DCT LUNT AVENUE LLC Delaware DCT MALLARD LLC Delaware DCT MARYLAND LLC Delaware DCT MASON MILL ROAD LLC Delaware DCT MERIDIAN DRIVE LLC Delaware DCT MIAMI SERVICE LP Delaware DCT MID SOUTH LOGISTICS V LP Delaware DCT MILES PARK LLC Delaware DCT MISSION STREET LLC Delaware DCT MITCHELL COURT LLC Delaware DCT MORSE AVENUE LLC Delaware DCT MOHAWK LLC Delaware DCT NEW DURHAM LLC Delaware DCT NEWPOINT LLC Delaware DCT NORTH 45TH AVENUE LLC Delaware DCT NORTH MICHAEL LLC Delaware DCT NORTHMONT 600 LLC Delaware DCT NORTHMONT LLC Delaware DCT NORTHWEST CROSSROADS LLC Delaware DCT NORTHWEST OH LLC Delaware DCT NW Delaware DCT NW PLACE TX LP Delaware DCT OAKLEY LLC Delaware DCT OKANELLA LLC Delaware DCT ORLANDO ADC LP Delaware DCT OTA FARMS LLC Delaware DCT PACIFIC COAST LLC Delaware DCT PAINTER LLC Delaware Legal Name Organization DCT PALMER 1 LLC Delaware DCT PALMIOWA LLC Delaware DCT PALMYRITA LLC Delaware DCT PAN AMERICAN LLC Delaware DCT PAN AMERICAN SOUTHEAST LLC Delaware DCT PARK WEST II, LLC Delaware DCT PARK WEST LLC Delaware DCT PARK WEST TRAILER LLC Delaware DCT PEAK ADC LLC Delaware DCT PECOS LLC Delaware DCT PEMBROKE LLC Delaware DCT PEORIA STREET LLC Delaware DCT PERRY ROAD LLC Delaware DCT PHOENIX LLC Delaware DCT PINEMONT LLC Delaware DCT PINNACLE LP Delaware DCT PLAINFIELD LLC Delaware DCT PLEASANTDALE ROAD LLC Delaware DCT PRAIRIE POINT LLC Delaware DCT PRESIDENTS DRIVE LLC Delaware DCT PSA POMONA LLC Delaware DCT PUYALLUP INDUSTRIAL PARK LLC Delaware DCT RANCHO I LP Delaware DCT REGENTVIEW AVENUE LLC Delaware DCT RENAISSANCE RIALTO LLC Delaware DCT RENTON LLC Delaware DCT RICKENBACKER V LLC Delaware DCT RITTIMAN LLC Delaware DCT RIVER WEST LLC Delaware DCT RIVERPORT LLC Delaware DCT ROCKAWAY LLC Delaware DCT ROCKAWAY LOT 7 LLC Delaware DCT ROCKDALE LP Delaware DCT ROLLINS ROAD LLC Delaware DCT ROOSEVELT LLC Delaware DCT ROYAL DISTRIBUTION CENTER LLC Delaware DCT ROYAL LANE LLC Delaware DCT RUTHERFORD LLC Delaware DCT SAMPSON LLC Delaware DCT SEAVIEW LLC Delaware DCT SEAWAY BUSINESS CENTER LLC Delaware DCT SKY HARBOR LLC Delaware DCT SLOVER II LLC Delaware DCT SLOVERLAND LLC Delaware DCT SOUTH HARDY LLC Delaware DCT SOUTH ROOSEVELT LLC Delaware DCT SOUTHCREEK - EAGLES LANDING, LLC Delaware DCT SOUTHFIELD HOLDINGS LLC Delaware DCT SOUTHFIELD LLC Delaware DCT SOUTHPARK FLEX A LLC Delaware DCT SOUTHPARK FLEX F LLC Delaware DCT SOUTHPARK XII LLC Delaware DCT STATESMAN LLC Delaware Legal Name Organization DCT STERLING LLC Delaware DCT STOCKYARDS LLC Delaware DCT SUMMIT RIDGE GA LLC Delaware DCT SUMNER II LLC Delaware DCT SUMNER LLC Delaware DCT TANNER BELTWAY 8 LLC Delaware DCT TEMPE INDUSTRIAL PARK LLC Delaware DCT TRACY LOGISTICS CENTER LLC Delaware DCT TREND DRIVE LLC Delaware DCT VALLEY DISTRIBUTION CENTER LLC Delaware DCT VALLEY DRIVE CA LP Delaware DCT WATERS RIDGE LLC Delaware DCT WEST ALAMEDA LLC Delaware DCT WEST BY NORTHWEST LP Delaware DCT WHITE BIRCH LLC Delaware DCT WHITE OAK CIRCLE LLC Delaware DCT WILLOWBROOK LP Delaware DCT WOLF ROAD LLC Delaware DCT ZANE TRACE LLC Delaware DELTA - GREENWOOD, LLC Delaware DELTA - JUNCTION DRIVE, LLC Delaware DELTA - MD1, LLC Delaware DELTA - MD2, LLC Delaware MI COMMERCE CENTER LP Delaware ROUTE ONE HUNDRED LIMITED PARTNERSHIP Maryland SOUTHCREEK IV – ATLANTA LLC Delaware WESTERN AVENUE ASSOCIATES, L.L.C Maryland INDUSTRIAL PROPERTY FUNDING LLC (holding co) Delaware DCT MCCOOK INDUSTRIAL LLC Delaware DCT NORTHLAKE GP LLC Delaware DCT NORTHLAKE LP Delaware DCT SNOWDRIFT PA LLC Delaware FR FRANKLIN LLC Delaware DCT COLUMN I LLC (Holding company) Delaware DCT MARINE DRIVE SC LLC Delaware DCT SILVER SPRINGS LLC Delaware TRT-DCT COMMERCE CIRCLE LLC Delaware TRT-DCT VETERANS CORPORATE CENTER LLC Delaware DCT INDUSTRIAL FUND III LLC Delaware TRT-DCT INDUSTRIAL JV III GENERAL PARTNERSHIP Delaware TRT-DCT 6 Delaware TRT-DCT 7 Delaware TRT-DCT 7 Delaware TRT-DCT 7 Delaware DCT/SPF INDUSTRIAL OPERATING LLC Delaware DCT/SPF 55TH AVENUE LLC Delaware DCT/SPF BOGGY CREEK LLC Delaware DCT/SPF BORDERS GENERAL PARTNERSHIP Delaware DCT/SPF CENTERPARK LLC Delaware DCT/SPF COMMERCE FARMS GENERAL PARTNERSHIP Delaware DCT/SPF CYPRESS PARK LLC Delaware DCT/SPF HIGHWAY Delaware DCT/SPF HIGHWAY 121 LP Delaware Legal Name Organization DCT/SPF PARK WEST LLC Delaware DCT/SPF PINNACLE IX LLC Delaware DCT/SPF PINNACLE VII LLC Delaware DCT DULLES SUMMIT LLC Delaware DULLES SUMMIT – DCT/SIP, LLC Delaware DCT DULLES TRS LLC Delaware DULLES TRS – DCT/SIP, LLC Delaware ADC NORTH LP Delaware ADC NORTH GP LLC Delaware ADC NORTH – DCT/SIP LLC Delaware DCT ADC NORTH LLC Delaware ADC NORTH - DCT/SIP PHASE 2 LLC Delaware DCT VETERANS CORPORATE CENTER LLC Delaware VETERANS CORPORATE CENTER LLC Delaware DCT SYCAMORE CANYON LLC Delaware DCT/IDI BUFORD, LLC Delaware IDI/DCT STOCKTON, LLC Delaware IDI/DCT, LLC Delaware DCT/CE LLC Delaware DCT/CE II LLC Delaware DCT LOGISTICS WAY Delaware DCT STONEFIELD LLC Delaware LOGISTICS WAY DCT/LWI LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 15, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 3, LLC Delaware STIRLING CAPITAL INVESTMENTS, LLC Delaware SYCANYONS&SIERRA DCT/PDC, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 1, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 13, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 18, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 19, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 43, LLC Delaware STIRLING CAPITAL INVESTMENTS LOT 44, LLC Delaware STIRLING CAPITAL PROPERTIES, LLC Delaware STIRLING CAPITAL SABRE, LLC Delaware
